Citation Nr: 0638297	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis as 
secondary to the service-connected frostbite of the hands and 
feet.

2.  Entitlement to service connection for diabetes as 
secondary to the service-connected frostbite of the hands and 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from 
September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
arthritis and diabetes as secondary to frostbite.  In January 
2005, the veteran testified at a videoconference hearing at 
the RO before the undersigned Acting Veterans Law Judge.  In 
October 2005 the Board issued a decision which granted 
service connection for residuals of frostbite of the hands 
and feet, and remanded the claims for secondary service 
connection for arthritis and diabetes for further evidentiary 
development.  In November 2006, this case was advanced on the 
Board's docket by reason of the veteran's age.  See 38 
U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for arthritis 
as secondary to the service-connected frostbite of the hands 
and feet is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence fails to establish a nexus or 
link between the veteran's diabetes and his service-connected 
frostbite of the hands and feet.



CONCLUSION OF LAW

Diabetes is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  

In a January 2002, the RO informed the veteran of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  The Board therefore 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
disability ratings and no effective dates will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

Factual Background

The available service medical records are negative for any 
complaints of or treatment for diabetes.

Treatment records from the Durham VA Medical Center (VAMC) 
dated from1997 through 2001 show that the veteran received 
treatment for diabetes mellitus, which dated back to 1980.

Private treatment records from Raleigh Internal Medicine from 
1997 through 2001 showed that the veteran received ongoing 
treatment for diabetes.

In December 2001, the veteran submitted a claim for service 
connection for diabetes and arthritis, claiming that they 
were residuals of the frostbite of his hands and feet.  He 
reported he had been told at the Durham VAMC that his 
diabetes and arthritis were secondary to his frostbite in 
service.

In January 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

In October 2005, the Board issued a decision granting service 
connection for residuals of frostbite to the hands and feet.

On a VA examination in April 2006, the veteran reported his 
diabetes occurred many years after the frostbite he 
experienced while in the military.  The VA examiner opined 
that even if the diabetes had occurred around the time the 
veteran suffered frostbite in the military, there was no 
evidence to suggest that frostbite caused diabetes.  The VA 
examiner reiterated that there was no link between the 
veteran's history of frostbite and diabetes.  

Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.310 were revised.  Under the former provisions, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).   

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

The Court has held that service connection can be granted for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran contends that his diabetes is related to his 
service-connected frostbite.  He has not claimed that his 
diabetes had its onset in service, thus direct service 
connection will not be considered.

The question on appeal is whether the veteran's diabetes is 
causally related to his service-connected frostbite of the 
hands and feet.  The only medical evidence of record 
addressing whether there is such a relationship is the VA 
examiner's opinion in April 2006, which found no link between 
the veteran's diabetes and his frostbite.  There is no 
opinion to the contrary regarding the veteran's diabetes.  
Moreover, although the veteran has contended that his 
diabetes is related to his service-connected disability, he 
is a lay person and has no competence to give a medical 
opinion on diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board notes that the newly revised provisions of 
38 C.F.R. § 3.310 (b) are not applicable to the issue on 
appeal.  The veteran has not contended and it is not shown 
that the diabetes is aggravated or worsened due to the 
service-connected frostbite.    

Thus, the weight of the competent medical evidence shows that 
the veteran's diabetes is not related to his service-
connected frostbite of the hands and feet.  The preponderance 
of the evidence is against the claim for secondary service 
connection for diabetes.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes as secondary to the service-
connected frostbite of the hands and feet is denied.


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The veteran contends that his arthritis is related to his now 
service-connected cold injury (frostbite) of the hands and 
feet.  In October 2005, the Board remanded this issue in 
order to obtain a medical opinion on the relationship, if 
any, between the veteran's arthritis and his frostbite.  In a 
VA rheumatology consultation in April 2006, it was noted that 
the veteran had a history of gout involving swollen joints of 
the knees and ankles and lumbar degenerative joint disease.  
The VA physician indicated that there was no evidence to 
suggest that the veteran's frostbite caused his arthritis, 
and that it was "unclear what arthritis he had other than 
the DJD of the lumbar spine".  However, a review of the VA 
records in the claims file show that in April 2002 x-rays of 
the feet showed degenerative changes, and x-rays of the knees 
showed osteophytic spurring of both patellae.  Clarification 
is needed as to whether the April 2002 X-ray examinations 
show arthritis that may be linked to the veteran's frostbite.  
The Board regrets further delay of this matter, which has 
been advanced on the Board's docket as of November 2006, 
however, the issue explained above must first be clarified 
before the Board can proceed.  Accordingly, the case is 
REMANDED for the following action:

1.  Forward the veteran's claims file to 
the examiner who conducted the VA 
rheumatology consultation in April 2006, 
or other appropriate VA examiner, in order 
to clarify whether the veteran has 
arthritis other than degenerative joint 
disease (DJD) of the lumbar spine.  The 
claims folder must be reviewed by the 
examiner in conjunction with rendering an 
opinion, to specifically include the April 
2002 x-rays.  The examiner should indicate 
(1) whether the veteran has arthritis of 
the feet or the knees or any other body 
part; and (2) whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the veteran's arthritis 
resulted from the frostbite of his hands 
and feet.  The complete rationale for any 
opinion(s) expressed should be provided.  
If the aforementioned request cannot be 
accomplished without another VA 
examination, then the veteran should be 
scheduled for an appropriate VA 
examination in order to clarify the 
questions set out above.

2.  The claim should then be 
readjudicated.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


